DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  USPAT 10,365,435 to Karimelahi et al in view of USPUB 2016/0246009 to Jiang.
 	Fig. 6 of Karimelahi is reproduced for a reference.

    PNG
    media_image1.png
    470
    747
    media_image1.png
    Greyscale
Re claims 5-8, and 10-14, Karimelahi shows in fig. 6 a layout of using the surface grating coupler (see tapered section in fig. 3) to test a Mach-Zehnder modulator (optical circuit, see column 11, lines 44-end; semiconductor material).  See column 13, lines 11-55 for the photodiode. 
 	Karimelahi disclose every aspect of claimed invention except for the detailed waveguide structures of the optical circuit.  Jiang shows the claimed detailed waveguide structures of the optical circuit (see fig. 1).
	It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Karimelahi’s device to include the detailed waveguide structure of the optical circuit as shown in Jiang’s reference for the purpose of easier manufacturing of the device.  It is clear this would improve the device.
  	Re claims 7 and 13, Karimlahi’s device is for wafer-level, therefore the cutting (dicing) is done as needed.  Note that for examination purpose, the cutting region can be any region as needed. 

 	Re method claims 10-13, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimlahi in view of  Jiang, and further in view of USPUB 2019/0280146 to Baudot et al.
 	Karimlahi and Jiang disclose every aspect of claimed invention except for the germanium photodiode.  Baudot shows a germanium photodiode 222 for the purpose of faster transfer speed (see ¶0006 of Baudot).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the germanium photodiode as shown in Baudot’s  reference for the purpose of faster transfer speed.  It is clear this would improve the device.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ELLEN E KIM/Primary Examiner, Art Unit 2883